Citation Nr: 0713516	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  04-28 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
injury.

2.  Entitlement to service connection for a right leg 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel 



INTRODUCTION

The veteran served on active duty from June 1953 to March 
1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota, which denied service connection for a 
right leg condition and denied reopening the claim for 
service connection for a right knee injury.  


FINDINGS OF FACT

1.  An unappealed RO rating decision dated December 1988 
denied the veteran's claim for service connection for a right 
knee injury.

2.  Evidence received since the December 1988 RO decision is 
new to the claims file, but does not relate to an 
unestablished fact necessary to substantiate the claim of 
whether a right knee injury was incurred or aggravated in 
service or is the result of a service connected disability, 
and does not raise a reasonable possibility of substantiating 
the claim.

3.  The competent evidence of record does not reveal a right 
leg disability. 


CONCLUSIONS OF LAW

1.  The December 1988 rating decision denying the claim of 
service connection for a right knee injury is final.  See 38 
U.S.C.A. § 7105 (West 2002 & West Supp. 2006); 38 C.F.R. § 
20.1103 (2006).

2.  New and material evidence has not been submitted for the 
claim of entitlement to service connection for a right knee 
injury; the claim is not reopened.  See 38 U.S.C.A. § 5108 
(West 2002 & West Supp. 2006); 38 C.F.R. § 3.156(a) (2006).

3.  Service connection for a right leg disability is not 
warranted.  See 38 U.S.C.A. §§ 1110, 5107 (West 2002 & West 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002 & West 
Supp. 2006).  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. §3.303(b) 
(2006).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. §3.303(d) (2006).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

I.  New and material evidence sufficient to reopen a claim of 
service connection for a right knee injury  

The issue for resolution before the Board is whether new and 
material evidence has been received to reopen the veteran's 
claim of entitlement to service connection for a right knee 
disability.  After a review of the evidence of record, the 
Board finds that new and material evidence has not been 
received.  

In December 1988, the RO denied service connection for a 
right knee disability. Rating actions are final and binding 
based on evidence on file at the time the claimant is 
notified of the decision and may not be revised on the same 
factual basis except by a duly constituted appellate 
authority.  38 C.F.R. § 3.104(a).  The claimant has one year 
from notification of a RO decision to initiate an appeal by 
filing a notice of disagreement (NOD) with the decision, and 
the decision becomes final if an appeal is not perfected 
within the allowed time period.  38 U.S.C.A. § 7105(b) and 
(c); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a).  The 
veteran was notified of the rating decision in December 1988, 
including notice of his appellate rights.  No correspondence 
was received from him within the appeal period.  Therefore, 
the December 1988 RO decision is final.  See 38 U.S.C.A. § 
7105 (West 2002 & West Supp. 2006).  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108 
(West 2002 & West Supp. 2006); 38 C.F.R. § 3.156(a) (2006).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  See Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The legal standard of what constitutes "new and material" 
evidence was recently amended.  This amendment is applicable 
in the instant case as the amendment applies prospectively to 
claims filed on or after August 29, 2001, and the veteran 
filed his claim to reopen his previous claim for service 
connection for a right knee injury in March 2003.  See 38 
C.F.R. § 3.156(a) (2006).  

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2006).   

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The basis for the 1988 denial was the lack of evidence of a 
right knee disability in service and lack of evidence of a 
current right knee disability.  At the time of the December 
1988 denial of the claim, evidence of record included service 
medical records from April 1953 to March 1955.  To reopen his 
claim for service connection for a right knee injury, the 
veteran must submit new and material evidence establishing 
these missing elements.  To date, no such evidence has been 
submitted.  In fact, the evidence received in the veteran's 
current application consists solely of the veteran's written 
testimony regarding the circumstances surrounding the injury 
to his right knee.  The veteran did not provide any medical 
evidence of a current right knee disability and no medical 
professional has related any such disability or injury to 
service.

Although the veteran is certainly competent to report 
experiencing symptoms, his allegations alone are essentially 
repetitive and not so significant that the claim must be 
reopened and readjudicated.  The veteran does not possess 
medical expertise, and he is, therefore, not competent to 
render an opinion on a matter involving medical knowledge, 
such as diagnosis.  Where, as here, the determinative issue 
is one of medical diagnosis, competent medical evidence is 
required.  Lay assertions are insufficient to reopen a claim 
under 38 U.S.C. § 5108.  Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  

The Board finds that the additional evidence which has been 
newly submitted is not new and material as defined by 
regulation.  See 38 C.F.R. § 3.156(a) (2006).   Therefore, 
the petition to reopen a claim for a right knee injury is 
denied.  Until the veteran meets his threshold burden of 
submitting new and material evidence sufficient to reopen his 
claim, the benefit of the doubt doctrine does not apply.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Service connection for a right leg disability 

In March 2003, the veteran filed a claim for service 
connection for a right leg disability.  The veteran's claims 
folder contains no medical evidence or diagnosis of a right 
leg condition.  In addition, the veteran's service medical 
records do not show any evidence of an in-service injury. 

Without a disability, there can be no entitlement to 
compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  
Moreover, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez- Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  See Sanchez- Benitez v. Principi, 259 F.3d 
1356 (Fed. Cir. 2001).

The veteran has failed to establish that he suffered from a 
compensable disease or injury in service, and there is no 
medical professional that has provided a nexus statement that 
his current complaints are related to an in-service injury.  
Thus, the veteran's claim fails.  See Hickson, supra.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  In this case, for the 
reasons and bases discussed above, a reasonable doubt does 
not exist regarding the veteran's claim that he has a current 
right leg disability that is related to service.  There is 
not an approximate balance of evidence.  See generally 
Gilbert, supra; Ortiz, supra.

III.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
Court held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

Letters dated in April 2003 and May 2003 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002 & West Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006); 
Quartuccio, at 187.  The April 2003 and May 2003 letters 
provided the veteran with notice of the elements for service 
connection.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1) (West 2002 & West Supp. 2006); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

For purposes of evaluating the veteran's request to reopen 
his claim of entitlement to service connection for a right 
knee disability, the Board observes that in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court held that with 
regard to matters that involve a request to reopen a 
previously denied claim for service connection based upon the 
receipt of new and material evidence, in addition to 
providing notice of the evidence and information that is 
necessary to establish entitlement to service connection, VA 
must first notify a claimant of the evidence and information 
that is necessary to reopen the claim.  To that end, the 
Court determined that in the context of a claim to reopen, 
the VCAA requires that VA must first review the bases for the 
prior denial of record, and then release a notice letter to 
the veteran that explains the meaning of both 'new' and 
'material' evidence, and also describes the particular 
type(s) of evidence necessary to substantiate any service 
connection elements that were found to be insufficiently 
shown at the time of the prior final VA denial.  See Kent, 
supra.


The April 2003 and May 2003 VCAA letters informed the veteran 
that new and material evidence was needed to substantiate the 
claim and described what would constitute such new and 
material evidence.  The April 2003 letter directed the 
veteran to submit any treatment records pertinent to the 
claimed condition, particularly those which are recent, such 
as reports or statements from doctors, hospitals, 
laboratories, medical facilities, mental health clinics, x-
rays, physical therapy records, surgical reports, etc.  The 
May 2003 letter directed the veteran to submit medical 
evidence showing that the alleged disability was incurred in 
or permanently aggravated by his military service and to 
submit reports from physicians who treated the veteran during 
or within one year after his discharge from military service.  
These letters are fully compliant with the requirements set 
forth in Kent v. Nicholson.  See Kent, supra.  Thereafter, 
the veteran was afforded a subsequent adjudication in the 
June 2004 Statement of the Case.

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  The veteran was given sufficient notice of his 
responsibility to provide VA with any treatment records 
pertinent to his claimed conditions.  The veteran has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

However, with a claim to reopen, such as the knee claim in 
this case, VA's responsibility extends to requesting evidence 
from any new source identified by the claimant, and if that 
evidence is not new and material, the claim is not reopened, 
and VA has no further duties to the veteran with respect to 
that particular claim.  See, e.g., VBA Fast Letter 01-13 
(February 5, 2001).  VA does not have a duty to provide the 
veteran a VA examination if the claim is not reopened.  The 
VCAA explicitly stated that, regardless of any assistance 
provided to the claimant, new and material evidence must 
still be submitted to reopen a claim.  38 U.S.C. § 5103A(f) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(C)(iii) (2006).  As 
discussed above, in this case, the RO complied with VA's 
notification requirements and informed the veteran of the 
information and evidence needed to substantiate his claim.  
Since no new and material evidence has been submitted in 
conjunction with the recent claim, an examination is not 
required. 

With respect to the right leg claim, the Board concludes an 
examination is not needed because there is no evidence of 
current disability and the only evidence indicating the 
veteran "suffered an event, injury or disease in service" 
is his own lay statements.  Such evidence is insufficient to 
trigger VA's duty to provide an examination.  The Court has 
held, in circumstances similar to this, where the supporting 
evidence of record consists only of a lay statement, that VA 
is not obligated, pursuant to 5103A(d), to provide a veteran 
with a medical nexus opinion.  See Duenas v. Principi, 18 
Vet. App. 512, 519 (2004) (finding no prejudicial error in 
Board's statement of reasons or bases regarding why a medical 
opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the 
veteran's claim because there was no evidence, other than his 
own lay assertion, that " 'reflect[ed] that he suffered an 
event, injury[,] or disease in service' that may be 
associated with [his] symptoms").  See also Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding that 
3.159(c)(4)(i) is not in conflict with § 5103A(d) and 
evidence of record "establishing that the veteran suffered 
an event, injury, or disease in service," is required to 
trigger VA's duties pursuant to § 5103A(d)); Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that 
the Secretary's obligations under § 5103A to provide a 
veteran with a medical examination or to obtain a medical 
opinion is triggered if the evidence of record demonstrates 
"some casual connection between his disability and his 
military service").  There is no reasonable possibility that 
a medical opinion would aid in substantiating the veteran's 
claim since it could not provide evidence of a past event.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

As no new and material evidence has been submitted regarding 
the claim of service connection for a right knee injury, the 
veteran's claim is not reopened, and the appeal is denied. 

Entitlement to service connection for a right leg disability 
is denied. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


